Shea, J.,
dissenting. In construing the definition of “agency” in General Statutes § 4-166 to include municipal commissions to the extent that they perform state functions, the majority follows Murphy v. Berlin Board of Education, 167 Conn. 368, 355 A.2d 265 (1974), in which this court held that a town board of education was a “state board” and thus an “agency” within the meaning of § 4-166 from which an appeal was authorized in a contested case. The court reasoned that the *700local board was a “state board” because it had long been held that in Connecticut, except for budgetary-matters, local boards of education serve as agents of the state in their communities. Id., 372-73.
In response to Murphy, the legislature, in 1975, amended the definition of “agency” in § 4-166 by the enactment of Public Acts 1975, No. 75-529, to exclude local boards of education specifically.1 This court in Lee v. Board of Education, 181 Conn. 69, 75-76, 434 A.2d 333 (1980), concluded that the amendment was a “legislative declaration of the meaning of the original act,” citing as one reason for this conclusion the fact that “it was not readily apparent that local or regional boards of education would constitute state boards or agencies under the UAPA as originally enacted.” I view Lee as a rejection of the position adopted in Murphy that a local board or commission becomes a state agency for the purpose of an appeal under the UAPA whenever it performs a state function.
There are other local agencies, in addition to local boards of education and local aviation commissions, where there is some overlap of regulation or function between the municipality and the state. For example, local traffic authorities in erecting signs or signals on local streets are required to comply with state traffic commission standards. General Statutes § 14-236. Local building officials enforce the state building, fire and demolition codes. General Statutes §§ 29-252 (d), 29-298 (c), 29-404. In many of these situations statutes expressly provide for rights of appeal apart from the UAPA. If we adopt the view that a local agency becomes a state agency when performing a state function, these separate appeal provisions become superfluous.
*701It may well be desirable for there to be a right of appeal from a decision of any municipal agency, similar to the right provided by the UAPA to appeal from decisions of state agencies in contested cases. Since the right of appeal has always been regarded as wholly statutory, however, I am inclined to let the legislature continue to pick and choose those situations in which it is to be made available.
Accordingly, I would affirm the trial court’s dismissal of the appeal.
Appendix
General Statutes § 15-52 provides in part: “No person whose right to operate any aircraft in this state has been suspended or revoked shall operate any aircraft during the period of such suspension or revocation. No person shall operate or cause to be operated any aircraft of which the right to operate has been suspended or revoked.”
General Statutes § 15-54 provides: “The commissioner is authorized to revoke or suspend temporarily or permanently the right to operate aircraft, when he determines that any aircraft is not airworthy, or that any airman is not qualified, has wilfully violated the provisions of this chapter or the regulations prescribed pursuant thereto or any other statute of this state relating to aeronautics, or any Act of Congress relating to aeronautics, or any rule or regulation promulgated pursuant thereto, or the statutes or rules or regulations of another state relating to aeronautics, is addicted to the use of narcotics or any other habit-forming drug or to the excessive use of intoxicating liquor, has made any false statement in any application for registration of a federal license certificate or permit or has been guilty of other conduct, acts or practices dangerous to the public safety and the safety of those engaged in aeronautics.”
General Statutes § 15-66 provides in part: “To carry out the provisions of this chapter, the commissioner and any official or employee of the department and any state *702or municipal officer charged with the duty of enforcing this chapter may inspect and examine at reasonable hours any premises and the buildings and other structures thereon where airports, restricted landing areas, heliports, air schools, flying clubs or other air navigation facilities or aeronautical activities are operated or carried on.”
General Statutes § 15-68a provides: “Any person who operates or uses, or causes to be operated or used, or tampers or interferes in any way with any aircraft without the consent of the owner, or who obtains the consent of the owner to the use of his aircraft by false and fraudulent means, statements or representations, shall be fined not more than one thousand dollars or imprisoned not more than one year or both for a first violation, for a second violation shall be imprisoned not more than ten years and for each subsequent violation shall be imprisoned not more than fifteen years.”
General Statutes § 15-69 provides: “Any person who interferes or tampers with any airport, heliport, landing field or airway or the equipment thereof shall be fined not less than two hundred dollars nor more than one thousand dollars or imprisoned not more than five years or be both fined and imprisoned.”
General Statutes § 15-71a provides in part: “Any pilot, whether resident or nonresident, of a civil aircraft involved in an accident resulting in personal injury or substantial damage to the aircraft shall immediately notify the commissioner or the state police. If the pilot or pilots are incapacitated, any person who caused or authorized the operation of such aircraft at the time of the accident shall be responsible for giving such notification. . . . The commissioner may make an investigation of such accidents as he deems advisable or in lieu of a detailed investigation may accept a copy of the final report by a federal investigation agency.”
General Statutes § 15-72 provides: “No person shall operate any aircraft carelessly, negligently or recklessly, or in such a manner as to endanger the property, life or limb of any person, having regard to the proximity of *703other aircraft, weather conditions, field conditions and, while in flight, the territory flown over.”
General Statutes § 15-73 provides in part: “Where necessary in order to provide unobstructed air space for the landing and taking-off of aircraft, in case of airports, heliports and restricted landing areas acquired or operated by the state, the commissioner ... is granted authority to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in airspace over land or water, interests in airport hazards outside the boundaries of the airports, heliports or restricted landing areas, and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of such airports, heliports and restricted landing areas and the safe and efficient operation thereof.”
General Statutes § 15-74 (a) provides: “The commissioner shall notify the owner or person responsible for the existence of any obstacle so located as to constitute a hazard to aerial navigation or to the efficient or safe use of any airport, requiring such owner or other person to remove such obstacle within such reasonable time as is fixed by said commissioner. The owner or owners of such airport shall pay to the owner of such obstacle just compensation for such removal.”
General Statutes § 15-74b (b) provides: “(1) Immediately upon July 6, 1971, the commissioner of transportation shall establish clear zones, in accordance with regulations adopted by him, for all public airport runways, and shall establish a list of priorities for the abatement or correction of encroachments thereon by public service companies. (2) Subject to the availability of funds, said commissioner shall from time to time order the relocation, removal or such other appropriate corrective action as he deems necessary to abate or correct such encroachments on clear zones.”
General Statutes § 15-76 (a) provides in part: “The commissioner, any employee of the department, any officer *704attached to an organized police department, any state police officer, any sheriff or any constable, within his precinct, upon discovery of any aircraft apparently abandoned, whether situated within ór without any airport or landing field in this state, shall take such aircraft into his custody and may cause the same to be taken to and stored in a suitable place.”
General Statutes § 15-77 provides in part: “No person shall operate or attempt to operate any aircraft on the ground or in the air while under the influence of intoxicating liquor or of any drug. No person shall operate or attempt to operate any aircraft on the ground or in the air carrying passengers who are under the influence of intoxicating liquor or of any drug.”
General Statutes § 15-90 provides in part: “The commissioner is directed to formulate and adopt, and from time to time as may be necessary revise, an airport approach plan for each publicly-owned airport in the state. Each such plan shall indicate the circumstances in which structures or trees or both are or would be airport hazards, the area within which measures for the protection of the airport’s aerial approaches should be taken and what the height limits and other objectives of such measures should be.”

 Public Acts 1975, No. 75-529, added, “town and regional boards of education” to the preexisting exclusions from the definition of “agency” in General Statutes § 4-166 (1), “the legislature, courts, governor, lieutenant governor or attorney general.”